Citation Nr: 0811066	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  06-31 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
20 percent for service-connected fibromyalgia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1991 to October 
2003.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, which granted service connection for 
fibromyalgia and assigned a 20 percent rating effective March 
16, 2005.  

The Board remanded this issue in October 2007 for the RO to 
schedule a videoconference hearing.  The veteran presented 
testimony before the undersigned Veterans Law Judge in 
February 2008.  A transcript of the hearing is of record.  He 
submitted additional evidence (medical records) directly to 
the Board at the time of his hearing, which was accompanied 
by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 
(2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  Such development would ensure 
that his due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007), are met.  

The veteran testified that he receives private treatment from 
Dr. Murray at the Jacksonville Medical Clinic, to include 
physical therapy, and private treatment from Dr. Merrick and 
Dr. Edwards.  On remand, the RO/AMC should make arrangements 
to obtain records from these identified medical providers.  

The veteran underwent a VA compensation and pension (C&P) 
fibromyalgia examination in June 2005, which is now over two 
years old.  When a veteran claims that his condition is worse 
than when originally rated, and the available evidence is too 
old for an adequate evaluation of the veteran's current 
condition, the VA's duty to assist includes providing a new 
examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993).  In light of the foregoing, fundamental fairness to 
the veteran warrants a more contemporaneous VA examination 
for the purpose of ascertaining the current severity of his 
fibromyalgia.  

The veteran also receives treatment at the VA Medical Center 
(VAMC) in Little Rock, known as the Central Arkansas Veterans 
Healthcare System John L. McClellan Memorial Veterans 
Hospital.  As the case must be remanded for the foregoing 
reasons, the RO/AMC should obtain the veteran's recent 
treatment records from this facility.

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case.  The consequences of failing to 
report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's treatment 
records for fibromyalgia from the Central 
Arkansas Veterans Healthcare System John 
L. McClellan Memorial Veterans Hospital, 
dated since January 2008.  

2.  Make arrangements to obtain the 
veteran's treatment records related to 
fibromyalgia from the Jacksonville 
Medical Clinic, to include physical 
therapy records.  

3.  Make arrangements to obtain the 
veteran's treatment records related to 
fibromyalgia from Dr. Merrick and from 
Dr. Edwards.  

4.  Thereafter, schedule the veteran for 
an appropriate VA examination to 
determine the severity of his service-
connected fibromyalgia.  The claims 
folder, to include a copy of this remand, 
must be made available to the examiner 
for review.

The examiner should state whether the 
veteran's fibromyalgia is manifested by 
widespread musculoskeletal pain and 
tender points, with or without associated 
fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel 
symptoms, depression, anxiety, or 
Raynaud's-like symptoms, that are 
constant, or nearly so, and refractory to 
therapy.

Widespread pain means pain in both the 
left and right sides of the body that is 
both above and below the waist, and that 
affects both axial skeleton (i.e. 
cervical spine, anterior chest, thoracic 
spine, or low back) and the extremities.  
38 C.F.R. § 4.71a, Diagnostic Code 5025, 
Note (2007).

A comprehensive report, including 
complete rationale for all conclusions 
reached, must be provided.

5.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal is not 
granted, issue an updated supplemental 
statement of the case (SSOC) and give the 
veteran and his representative an 
appropriate amount of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



